DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Page 6 of the response, filed 02/22/2021, with respect to the rejection of Claim 21 under 35 U.S.C. §112(a), have been fully considered and are persuasive.  Claim 21 has been cancelled; therefore, the rejection of Claim 21 under 35 U.S.C. §112(a) has been withdrawn. 
Applicant’s arguments, see Pages 6-9 of the response, filed 02/22/2021, with respect to the rejection(s) of claim(s) 1-2 and 17 under 35 U.S.C. §102(a)(1) and claims 3-8, 10-16, and 18-21 under 35 U.S.C. §103, have been fully considered and are persuasive.  The slots of Albers are not radially extending slots as claimed by the applicant.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lewis (US Publication No: 2017/0306781) and Tuley (US Patent No: 3,970,318).
Claim Objections
Claims 1, 2, and 17 are objected to because of the following informalities:  
Claims 1, 2, 10, 12-14, and 17 shift between “segment” and “seal segment”. Claims 1, 2, 10, 12-14, and 17 should be amended to use either just “segment” or just “seal segment”.
“at least two of the segments” in Claim 1, Line 4 and Claim 17, Line 5 should read “at least segments of the plurality of segments”.
“from a first axial side to a second axial side” in Claim 1, Line 8 and Claim 17, Line 10 should read “from a first axial side of the at least two segments of the plurality of segments to a second side of the at least two segments of the plurality of segments”.
“at least one segment” in Claim 2 should read “at least one segment of the at least two segments”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-20, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 discloses the limitation “a second protrusion extending from a second circumferential side” in Lines 6-7.  However, Claim 1 also discloses a second circumferential side in Line 5.  It is unclear whether the second circumferential side in Line 7 is the same as the second circumferential side in Line 5.
For the purposes of compact prosecution, “a second circumferential side” in Line 7 is being treated as reciting “the second circumferential side”.
Claims 2-8, 10-16, and 21 are rejected due to their dependence upon rejected independent Claim 1.
Claim 17 discloses the limitation “a second protrusion extending from a second circumferential side” in Line 8.  However, Claim 17 also discloses a second circumferential side in Line 6.  It is unclear whether the second circumferential side in Line 8 is the same as the second circumferential side in Line 6.
For the purposes of compact prosecution, “a second circumferential side” in Line 8 is being treated as reciting “the second circumferential side”.
Claims 18-20 are rejected due to their dependence upon rejected independent Claim 17.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tuley (US Patent No: 3,970,318).
Regarding Claim 17: Tuley discloses a gas turbine engine (Column 1, Lines 9-10).  The engine comprises a compressor section, a combustor section, and a turbine section arranged about an axis of rotation (Column 1, Lines 9-14; all sections are inherent components of a gas turbine engine); and an assembly (Figure 1, No. 10) having a plurality of segments (12) arranged circumferentially about the axis of rotation, at least two segments of the plurality of segments having a base portion (Figure 3, No. 18, 20) extending from a first circumferential side (26, 36, 32) to a second circumferential side (28, 38, 30), a first protrusion (22) extending from the first circumferential side and having a first radially extending slot (42) circumferentially inward of a first end (26) of 
Regarding Claim 20: Tuley discloses the gas turbine engine of Claim 17, wherein the feather seal is a metallic material (Column 4, Lines 8-11).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuley in view of Darkins (US Patent No: 6,808,363).
Regarding Claim 18: Tuley discloses the gas turbine engine of Claim 17; however, Tuley fails to disclose the at least two segments being a ceramic material.
Darkins teaches a shroud assembly (Figure 1, No. 10) for a gas turbine engine, wherein the assembly comprises a plurality of shroud segments (12, 14) made out of a ceramic material (Column 4, Lines 16-20).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the at least two seal segments of the engine of Tuley out of a ceramic material, as taught by Darkins, for the purpose of providing the seal segments with a higher temperature capability (Column 2, Lines 3-7).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuley in view of Kerns (US Publication No: 2018/0195403).
Regarding Claim 19: Tuley discloses the gas turbine engine of Claim 17; however, Tuley fails to disclose the feather seal being a ceramic material.
Kerns teaches a feather seal for use in a gas turbine engine shroud ring, wherein said seal comprises a ceramic matrix composite material (Paragraph [0078], Lines 1-6).
.
Claims 1, 3-4, 10-12, 16, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (US Publication No: 2017/0306781) in view of Tuley.
Regarding Claim 1: Lewis discloses a blade outer air seal assembly.  The assembly comprises a support structure (Figure 2A, No. 68); a blade outer air seal (Figures 2-3, No. 60) having a plurality of segments (66) extending circumferentially (Figure 2B) about an axis (Figure 1, No. “A”) and mounted in the support structure (Paragraph [0037], Lines 12-14), at least two segments of the plurality of segments having a base portion (Figure 2C, No. 66a) extending from a first circumferential side (72a) to a second circumferential side (72b), a first slot, and a second slot (Figure 3), wherein the base portion extends from a first axial side of the at least two segments of the plurality of segments to a second axial side of the at least two segments of the plurality of segments to define a seal segment axial length (Figure 2A – axial length of segment 66 is the length in the direction of axis “A”); and a feather seal (76) arranged in the first slot and the second slot between the at least two segments and extending in an axial direction (Figure 3).  Lewis, however, fails to disclose a first protrusion extending from the first circumferential side and having the first slot be a first radially extending slot and a second protrusion extending from the second circumferential side and having the second 
Tuley teaches an assembly (10) of sealing shroud segments (12), each segment comprising a first protrusion (24) extending from a first circumferential side (26, 36, 32) of the segment and having a first radially extending slot (42) and a second protrusion (24) extending from a second circumferential side (28, 38, 30) and having a second radially extending slot (44), and a feather seal (54) arranged in the first radially extending slot and the second radially extending slot between the at least two segments (Figures 3 & 5), the feather seal extends in an axial direction for most of the seal segment axial length (Figure 2; Column 4, Lines 11-14 – “most” being interpreted as meaning at least 50% of the seal segment axial length).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the blade outer air seal assembly of Lewis with first and second protrusions with the first and second slots being radially extending slots in the protrusions and the feather seal of the blade outer air seal of Lewis extending most of the seal segment axial length, as taught by Tuley, for the purpose of making the effectiveness of the feather seal relatively insensitive to the arcuate thermal growth of the segments and prohibiting fluid leakage over the wide range of pressure drops typically encountered in a turbine section of a gas turbine engine (Column 1, Lines 63-68; Column 2, Lines 1-5; Column 5, Lines 1-21).
Regarding Claim 3: Lewis, as modified by Tuley, discloses the blade outer air seal assembly of Claim 1, wherein the feather seal has a thickness that is less than a 
Regarding Claim 4: Lewis, as modified by Tuley, discloses the blade outer air seal of Claim 3; however, Lewis, as modified by Tuley, fails to disclose a ratio of the circumferential width of the first and second radially extending slots to the thickness of the feather seal being between about 1.5 and 2.5.
Lewis, as modified by Tuley, does, however, disclose that the circumferential width of the first and second radially extending slots, and thus the ratio of the circumferential width of the first and second radially extending slots to the thickness of the feather seal, prevents the side walls of the radially extending slots from interfering or obstructing rotation of the feather seal (Tuley: Column 4, Lines 62-68).  Therefore, the circumferential width of the first and second radially extending slots, and thus the ratio of the circumferential width of the first and second radially extending slots to the thickness of the feather seal, is recognized as a result-effective variable, i.e. a variable which achieves a recognized result.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that the ratio of circumferential widths prevents the side walls of the radially extending slots from interfering or obstructing rotation of the feather seal.  Therefore, since the general conditions of the claim, i.e. that the circumferential width of the first and second radially extending slots is greater than the circumferential width of the feather seal, were disclosed in the prior art by Lewis, as modified by Tuley, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 
Regarding Claim 10: Lewis, as modified by Tuley, discloses the blade outer air seal assembly of Claim 1, wherein the feather seal extends in the axial direction for at least about 80% of the seal segment axial length (Tuley: Column 4, Lines 11-14).
Regarding Claim 11: Lewis, as modified by Tuley, discloses the blade outer air seal assembly of Claim 1, wherein the first and second protrusions are offset in a radial direction and overlap one another in a circumferential direction (Tuley: Column 4, Lines 1-4 and Figures 3 & 5 – the radial direction being the up-down direction and the circumferential direction being the left-right direction).
Regarding Claim 12: Lewis, as modified by Tuley, discloses the blade outer air seal assembly of Claim 11, wherein a gap (Tuley: Figures 3 & 5, No. 34 & 34’) is arranged between each of the plurality of seal segments to accommodate thermal expansion (Figure 5; Column 4, Lines 34-39).  Lewis, however, fails to disclose the gap being less than 0.040 inches.
Lewis, as modified by Tuley, does, however, disclose the size of the gap affecting the relative circumferential positions of the first and second radially extending slots and thus affecting the rotation of the feather seal (Tuley: Column 4, Lines 47-59).  Therefore, 
Regarding Claim 16: Lewis, as modified by Tuley, discloses the blade outer air seal assembly of Claim 1, wherein the feather seal is a metallic material (Tuley: Column 4, Lines 8-11).
Regarding Claim 22: Lewis, as modified by Tuley, discloses the blade outer air seal assembly of Claim 1, wherein the first radially extending slot extends radially outward and the second radially extending slot extends radially inward, the first radially extending slot aligned with the second radially extending slot in the circumferential direction (Tuley: Figures 3 & 5 – slots 42 and 44 are aligned in the circumferential i.e. .
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis and Tuley as applied to claim 1 above, and further in view of Albers (US Publication No: 2014/0271142).
Regarding Claim 2: Lewis, as modified by Tuley, discloses the blade outer air seal assembly of Claim 1, wherein at least one segment has at least one hook extending radially outward from the base portion (Lewis: Paragraph [0038], Lines 5-8); however, Lewis fails to disclose the first and second radially extending slots being circumferentially outward of the at least one hook.
Albers teaches a blade outer air seal assembly (Figures 5-6) comprising a plurality of segments (130) having a base portion (131, 150) and first and second (139) slots, wherein at least one segment has at least one hook (140, 142) extending radially outward from the base portion, wherein the first and second slots are circumferentially outward of the at least one hook (Figure 5).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the at least one hook of the blade outer air seal assembly of Albers in for the at least one hook of the blade outer air seal assembly of Lewis, as modified by Tuley.  Both hooks are known elements that support the BOAS segment in a support structure (Lewis: Figure 2A and Paragraph [0038], Lines 5-8; Albers: Figure 6 and Paragraph [0010], Lines 1-7), and therefore substituting the hooks of Albers in for the hooks of Lewis would still result in the BOAS segment being supported in the support structure.  Therefore, before the effective filing date of the .
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis and Tuley as applied to claim 1 above, and further in view of Fokine (US Patent No: 6,857,848).
Regarding Claim 5: Lewis, as modified by Tuley, discloses the blade outer air seal assembly of Claim 1, wherein the feather seal has a thickness (Tuley: Figures 3 & 5); however, Lewis fails to disclose the feather seal having a rounded end having a greater thickness at a radially inner end, the greater thickness being larger than a thickness at a radially outer end.
Fokine teaches a seal (Figure 1, No. 10) for sealing segments (2, 4) of a gas turbine engine (Column 1, Lines 5-6), wherein the seal has a thickness and a rounded end having a greater thickness at a radially inner end (Figure 1, No. 11; Column 3, Lines 36-39).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the seal of the assembly of Fokine in for the feather seal of the assembly Lewis, as modified by Tuley.  Both seal are known sealing elements for gas turbine engine segments, and substituting in the seal of Fokine for the seal of Lewis, as modified by Tuley, still results in the gap between adjacent segments being sealed while allowing for and accounting for relative movement between the adjacent segments (Column 3, Lines 24-26; Column 4, Lines 9-15).  Therefore, Before the effective filing date of the claimed invention, it would have been obvious to 
Lewis, as modified by Tuley and Fokine, however, fails to disclose the greater thickness of the radially inner end of the feather seal being larger than a thickness at a radially outer end of the feather seal.  It has been held that “obvious to try” is an obvious extension of prior art teachings, i.e. the rationale of choosing from a finite number of identified, predictable solutions with a reasonable expectation of success may support a conclusion of obviousness (See MPEP 2143(I)(E)).  In the present case, two identified, predictable solutions exist, each with a reasonable expectation of success: the radially inner end of the feather seal having a larger thickness and the radially outer end of the feather seal having a larger thickness.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the radially inner end of the feather seal of Lewis, as modified by Tuley and Fokine, with a greater thickness than a thickness of the radially outer end of the feather seal to prevent a gas exchange between a cooling space and a hot gas space and to accommodate relative movements between the segments while maintaining the desired sealing effect in the process (Column 3, Lines 24-26; Column 4, Lines 9-15).
Regarding Claim 6: Lewis, as modified by Tuley and Fokine, discloses the blade outer air seal assembly of Claim 5, wherein the feather seal is configured to rotate about the rounded end (Tuley: Column 4, Lines 54-55; Fokine: Column 4, Lines 9-15).
Regarding Claim 7: Lewis, as modified by Tuley and Fokine, discloses the blade outer air seal assembly of Claim 6; however, Lewis fails to disclose the feather seal being configured to rotate less than about 10 degrees.
.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis, Tuley, and Fokine as applied to claim 5 above, and further in view of Kellock (US Patent No: 5,154,577).
Regarding Claim 8: Lewis, as modified by Tuley and Fokine, discloses the blade outer air seal assembly of Claim 5; however, Lewis fails to disclose the feather seal thickness being about 0.010-0.030 inches.
Kellock teaches a feather seal (Figures 8-10, No. 30’ & 40’) for a gas turbine engine, wherein the feather seal comprises a thickness (Figure 8, “T” + “t”) that is about 0.010-0.030 inches (Column 6, Lines 37-42).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the thickness of the feather seal of the assembly of Lewis, as modified by Tuley and Fokine, about 0.010-0.030 inches, as taught by Kellock, for the purpose of supporting the pressure differential across the gap that is sealed while increasing the flexibility of the feather seal (Column 6, Lines 43-49).
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis and Tuley as applied to claim 1 above, and further in view of Darkins.
Regarding Claims 13-14: Lewis, as modified by Tuley, discloses the blade outer air seal assembly of Claim 1; however, Lewis fails to disclose the at least two seal segments being a ceramic matrix composite material or a monolithic ceramic material.
Darkins teaches a shroud assembly (Figure 1, No. 10) for a gas turbine engine, wherein the assembly comprises a plurality of shroud segments (12, 14) made out of a
ceramic matrix composite material or a monolithic ceramic material (Column 4, Lines 16-20).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the at least two seal segments of the assembly of Lewis, as modified by Tuley, out of a ceramic matrix composite material or .
Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis and Tuley as applied to claim 1 above, and further in view of Kerns.
Regarding Claim 15: Lewis, as modified by Tuley, discloses the blade outer air seal assembly of Claim 1; however, Lewis fails to disclose the feather seal being a ceramic matrix composite material.
Kerns teaches a feather seal for use in a gas turbine engine shroud ring, wherein said seal comprises a ceramic matrix composite material (Paragraph [0078], Lines 1-6).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the feather seal of the assembly of Lewis, as modified by Tuley, out of a ceramic matrix composite material, as taught by Kerns, for the purpose of providing the feather seal with a higher temperature material, thus reducing leakage and cooling between and around seal segments and therefore increasing engine performance and efficiency (Paragraph [0003], Lines 5-8; Paragraph [0004], Lines 6-8).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564.  The examiner can normally be reached on M-F 8 AM-5:30 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL L SEHN/Examiner, Art Unit 3745